Citation Nr: 0433556	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than November 
19, 2001 for the grant of service connection for achalasia, 
with history of thoracotomy.

2.  Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus.

3.  Entitlement to a compensable evaluation for status post 
fracture of the fourth metatarsal of the right foot with 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1971.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Hartford, Connecticut.  


FINDINGS OF FACT

1.  Service medical records show the veteran underwent a 
thoracotomy for achalasia in November 1969.

2.  The veteran was discharged from active service in January 
1971.

3.  In February 1971 the veteran filed a claim for service 
connection for loss of use of the left arm due to surgery in 
November 1969.

4.  Service connection for the thoracotomy scar was granted 
by rating decision of June 1971.  A noncompensable evaluation 
was assigned, effective January 1971.  In the same rating 
decision service connection for loss of use of left arm was 
denied.  The veteran did not appeal and the rating became 
final.

5.  The veteran initiated his claim for achalasia by 
submitting a formal claim on November 19, 2001, more than one 
year after he was separated from active service.

6.  By rating decision dated in April 2002, the RO granted 
service connection for achalasia and assigned a 10 percent 
evaluation, effective January 18, 2002. In February 2003 the 
RO assigned an effective date of November 19, 2001, the date 
of receipt of claim.

7.  The RO was not in possession of any communication prior 
to November 19, 2001 that can reasonably be construed as a 
formal or informal claim for entitlement to VA compensation 
benefits based on achalasia.

8.  The veteran is in receipt of the maximum evaluation for 
tinnitus under the schedular criteria for Diagnostic Code 
6260.  As a matter of law, separate 10 percent ratings are 
not assignable for tinnitus.

9.  The veteran's service connected fracture residuals of the 
fourth metatarsal, right foot, are currently objectively 
asymptomatic, with complaints of pain; this does not result 
in a moderate level of disability, and there has been no 
showing of moderate malunion or nonunion of the tarsal or 
metatarsal bones.


CONCLUSION OF LAW

1.  The criteria for an effective date prior to November 19, 
2001, for grant of service connection for achalasia have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  Entitlement to separate, schedular 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

3.  The criteria for a compensable disability rating for 
residuals of a fractured right fourth metatarsal are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5283 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In November 2001, the veteran requested service connection 
for the claimed disabilities.  In March 2002, the RO informed 
the veteran of the requirements of VCAA.  A rating action in 
April 2002 granted service connection for the disorders at 
issue.  The veteran filed a timely appeal.  In the February 
2003 supplemental statements of the case, the veteran was 
provided with the applicable law and regulations regarding 
VCAA.

With respect to the earlier effective date issue, the Board 
notes that Huston v. Principi, 17 Vet.App. 195 (2003) was 
issued on July 11, 2003.  In that decision, the Court found 
that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8-
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) did not apply.  

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  
38 C.F.R. § 19.5 (2003).  Therefore, because of this recent 
GC opinion, the holding in Huston is not applicable in this 
case. 

1.  Earlier Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  In this 
context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 refer to the date an "application" is 
received.  While the term "application" is not defined in 
the statute, the regulations use the terms "claim" and 
"application" interchangeably, and they are defined broadly 
to include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2004); Servello v. Derwinski, 3 Vet.App. 196, 198 (1992).

Factual Background for Achalasia

Service medical records show that in November 1969 the 
veteran underwent thoracotomy for modified Heller procedure 
to correct achalasia.  Although he was basically asymptomatic 
at service separation, he did complain of occasional 
epigastric burning and had to maintain a mild diet.  

The veteran was discharged from active duty in January 1971.  
A claim for service connection for loss of use of left arm 
secondary to surgery in November 1969 was received in 
February 1971.  On VA examinations in April 1971 the 
veteran's primary complaint was of "pulling sensation" in 
the left rib cage on extreme or forced movements of the left 
arm.  This sensation restricted full use of the left arm 
rather than actual loss of strength.  He also complained of 
soreness on the left side of the chest along the line of the 
operative scar.  There was no recurrence of any difficulty of 
swallowing.  Tests for muscle strength showed no weakness or 
muscular atrophy.  There was no decrease in grip strength and 
reflexes were active and equal.  There was no restriction at 
the shoulder joint on range of motion.  The clinical 
impression was history of operation for achalasia of the 
lower esophagus with residual postoperative dilation of the 
lower esophagus and alleged loss of incomplete use of the 
left arm.  

Service connection for loss of use of the left arm was denied 
in June 1971 on the basis that there was no demonstrable 
deficit resulting from the thoracotomy.  Service connection 
was granted for postoperative thoracotomy scar and a 
noncompensable evaluation was assigned effective January 16, 
1971, the date following discharge from service.  

On November 19, 2001 the veteran filed a claim for 
entitlement to service connection for achalasia claimed as 
internal bleeding.  In support of his claim he submitted an 
online article regarding the causes, incidences and risk 
factors for esophageal achalasia.  Private treatment records 
dated from November 1996 to January 1999, show periodic 
treatment for achalasia.  

A VA examination report in April 2002 noted the veteran's 
history of thoracotomy in service to treat achalasia.  The 
veteran reported that after discharge from service he 
continued to have esophageal burning for 4-5 years 
intermittently, which resolved, but the sense of fullness in 
his chest after eating has persisted.  

In a rating decision issued in April 2002 the RO granted 
service connection for achalasia with an evaluation of 10 
percent effective, January 18, 2002.  In February 2003 the RO 
assigned an effective date of November 19, 2001, the date of 
receipt of claim.

Analysis

The record shows that the first and only claim for VA 
benefits based on achalasia was the one date-stamped as 
received at the RO on November 19, 2001.  With regard to this 
finding, the Board notes that the claims file does not 
include any communication of record dated prior to that date 
that can be construed as an informal claim for this benefit.  
38 C.F.R. § 3.155(a) (2004).  Accordingly, the earliest date 
that may be assigned for service connection for this disorder 
is the date he filed his claim, November 19, 2001, since the 
date the veteran filed his claim was more than one year after 
service separation.

The Board is aware that the veteran previously applied for 
service connection for loss of use of arm secondary to the 
thoracotomy in 1969, but the claim for loss of use is 
factually distinct from the benefit sought in the November 
19, 2001 application.  So it simply cannot be construed that 
he was raising a claim for anything other than loss of use of 
the left arm.  The veteran had not previously raised a claim 
for a achalasia or other gastrointestinal disorder.

Since all of the evidence indicates that November 19, 2001 
was the first date the veteran filed a claim for compensation 
for achalasia and there is no evidence indicating that he 
filed a claim prior thereto, a preponderance of the evidence 
is against an effective date prior to November 19, 2001 and 
the doctrine of resolving doubt in the veteran's behalf is 
not for application.  38 U.S.C.A. §§ 5101(a), 5107 (West 
2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) (2004).

2.  Increased Evaluation 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).


Factual Background and Analysis for Tinnitus

The facts of this case are not in dispute.  The veteran was 
diagnosed with bilateral tinnitus, which is recurrent.  
Service connection for this disability was established in an 
April 2002 rating decision.

The veteran's tinnitus is currently evaluated as 10 percent 
disabling under Diagnostic Code 6260, recurrent tinnitus.  38 
C.F.R. § 4.84, Diagnostic Code 6260 (2004).  For the reasons 
set forth below, a 10 percent is the maximum scheduler 
evaluation under this code.  As such, consideration of 
"staged ratings" under Fenderson is unnecessary.

The veteran and his representative contend that a separate 
evaluation is warranted for each ear since the medical 
evidence indicates that the veteran's tinnitus is bilateral.  
In their view, the code, which only refers to the general 
condition of tinnitus, is ambiguous because the schedule of 
ratings does not specify whether a 10 percent rating for 
recurrent tinnitus is applicable to each ear separately or if 
it is the sole compensable rating allowed irrespective of 
whether the manifestation is a unilateral or bilateral.  

In addition as also noted by the veteran's representative, 38 
CFR 4.87, Diagnostic Code 6207 (2004), provides a 30 percent 
rating for the complete loss of one auricle, and a 50 percent 
rating for the complete loss of both auricles.  He asserts 
that this provision, in the same regulation as Diagnostic 
Code 6260, proves that where a single rating is intended for 
disability of both ears, the Secretary provides for that 
single rating expressly.  The Secretary having not similarly 
provided for a single rating for bilateral tinnitus in the 
same regulation containing Diagnostic Code 6207, separate 
ratings are required.  

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statues).  The veteran's representative relied on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.  

However, Diagnostic Code 6260, prior to the June 2003 
amendment, did not expressly indicate whether, in the case of 
bilateral tinnitus, each ear was to be rated separately.  The 
Supreme Court also held in Brown, however, that "[a]mbiguity 
is a creature not of definitional possibilities but of 
statutory context . . . ." Brown, 513 U.S. at 118 (citations 
omitted).  By reading the rating criteria for Diagnostic Code 
6260 in the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  The diagnostic code does not distinguish between 
tinnitus that is perceived in one ear, both ears, or within 
the head.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguishes between unilateral and 
bilateral involvement, it is apparent from the regulation 
that the omission of that language from Diagnostic Code 6260 
was intentional.  Moreover, this interpretation of the 
diagnostic code is not in conflict with 38 C.F.R. § 4.25(b), 
because that regulation specifies that disabilities arising 
from the same disease entity are to be separately rated; 
tinnitus, whether unilateral or bilateral, constitutes the 
same disability.

On May 22, 2003, VA's General Counsel issued a decision 
holding that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate rating for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code. 
VAOPGCPREC 2-03.  The opinion noted "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."  
VAOPGCPREC 2-03, citing "The Merck Manual" 665 (17th Ed. 
1999).  The General Counsel referenced the notice of proposed 
rulemaking in May 2003 for the medical explanation of 
tinnitus that resulted in the amendment to Diagnostic Code 
6260:

True (subjective) tinnitus does not originate in the inner 
ear, although damage to the inner ear may be a precursor of 
subjective tinnitus.  It is theorized that in true tinnitus 
the brain creates phantom sensations to replace missing 
inputs from the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . . [Citations 
omitted.]

True tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.

Based on this medical explanation, the General Counsel found 
that "the perception of noise is the disability identified 
in true tinnitus, and the source of this perceived noise is 
not in either or both ears.  The undifferentiated nature of 
the source of the noise that is tinnitus is the primary basis 
for VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03.

The General Counsel, therefore, determined that the original 
and revised versions of Diagnostic Code 6260; see also 38 
C.F.R. § 4.87 (2004), authorized a single 10 percent rating 
for tinnitus regardless of whether it was perceived as 
unilateral, bilateral, or in the head, and precluded the 
assignment of separate ratings for bilateral tinnitus.

Furthermore, the General Counsel noted that the 2003 
amendment to Diagnostic Code 6260 definitively stating that 
only a single 10 percent disability rating is authorized for 
tinnitus merely restated the law as it existed both prior to 
and after the 1999 amendment.  Accordingly, the rule that 
only a single 10 percent disability rating is authorized for 
tinnitus regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head is for application in 
cases arising both before and after the 1999 amendment.  
VAOPGCPREC 2-03.

The Board observes that precedential opinions of the Chief 
Legal Officer of the Department are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Thus, while the veteran is service-connected for bilateral 
tinnitus, separate compensable ratings are not permitted as a 
matter of law.


Factual Background for Right Fourth Metatarsal

Service medical records show that in November 1967 the 
veteran stubbed his right third toe.  On X-ray the fourth 
metatarsal head showed some irregularity consistent with a 
fracture.  At separation examiner noted the broken metatarsal 
in November 1967, which was treated, with no complication and 
no sequelae.

Post service treatment records cover the period from 1971 to 
1999.  These records show treatment for unrelated 
disabilities.  They are entirely negative for complaints or 
treatment of symptomatology related to the right fourth 
metatarsal fracture residuals.

During VA examination in April 2002, the examiner noted the 
veteran's history of injury to the right fourth metatarsal in 
1967.  At that time he stubbed his toe and records verify a 
fourth metatarsal fracture.  He wore a soft cast for six 
weeks.  The veteran reported that since service discharge he 
has had pain of the fourth metatarsal after standing or 
walking for three hours.  He does not take pain medications.  
On examination there was no stiffness, swelling, redness of 
the fourth metatarsal.  The veteran did not wear corrective 
shoes, orthotics, or use crutches or cane.  He had not lost 
time from work and did not have to alter his activities due 
to pain.  The pain usually resolved with rest.  X-rays showed 
no evidence of fracture, dislocation or acute bony erosive 
changes or periosteal reaction.  Degenerative changes of the 
distal interphalangeal joint of the fifth toes were noted.  
The distal interphalangeal joints of the second through 
fourth digits were difficult to accurately assess due to 
flexion.  

Analysis

A 10 percent evaluation is warranted for moderate mal-union 
or non-union of the tarsal or metatarsal bones, a 20 percent 
evaluation is assignable for moderately severe mal-union or 
non-union, and a 30 percent evaluation is warranted for 
severe mal-union or non-union of the tarsal or metatarsal 
bones. 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).

A 10 percent evaluation may also be assigned for moderate 
foot injuries, a 20 percent evaluation is warranted for 
moderately severe foot injuries and a 30 percent evaluation 
is warranted for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).

While the veteran has residuals of fracture of the fourth 
metatarsal of the right foot, the evidence falls short of 
being characterized as moderate.  There is no significant 
symptomatology associated with the right fourth metatarsal 
disability.  From 1971 to 1999, the veteran did not seek VA 
treatment for this disability and did not complain of this 
problem during treatment for other problems.  The VA 
examination shows at most mild, subjective findings, 
comprised essentially of complaints of pain and dysfunction 
that are not consistent with the clinical findings on 
examination.  The veteran denied symptoms other than pain 
with walking or standing.  The veteran takes no medications 
for his right foot condition; his condition appears stable 
with no apparent evidence of flare-ups; he uses no special 
footwear, shoe inserts, canes or crutches and there is no 
evidence of inflammatory arthritis.  His current right foot 
condition does not limit any activity at work or in his daily 
living.  X-rays are negative for any malunion or nonunion.  
The Board points out that these relatively mild foot symptoms 
do not satisfy the criteria necessary for a compensable 
rating under Diagnostic Code 5283, for malunion of, or 
nonunion of, tarsal or metatarsal bones.  

Likewise, the evidence of record shows that the veteran's 
right fourth metatarsal fracture residuals affecting the foot 
are no more than minimal in severity (if present at all), and 
do not suggest that a compensable rating is warranted under 
Diagnostic Code 5284.  

Diagnostic Code 5003 provides that degenerative arthritis, if 
established by x-ray findings, is to be rated under the 
appropriate diagnostic code on the basis of limitation of 
motion of the affected joint, if limitation of motion has 
been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
While degenerative joint disease of the fifth metatarsal is a 
medical finding in this case, no provision of the rating 
schedule addresses limitation of motion of the toes.  Even 
so, limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  The veteran's right foot 
revealed no tenderness, redness, swelling or stiffness.  The 
VA examiner did not note any limitation of motion of the 
right ankle, foot or toes due to the service-connected 
disability.  Thus, a compensable disability rating for 
fracture residuals of the fourth metatarsal of the right foot 
under Diagnostic Code 5003 cannot be granted.

The Board has considered the veteran's contentions that a 
compensable evaluation is warranted.  Although he is 
competent to state that his condition is worse than 
evaluated, the training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  The Board accepts the veteran's 
report of pain with walking or prolonged standing, however 
the evidence does not indicate moderate foot injury.  Here 
the Board is faced with evidence of minimal symptomatology 
associated with fourth metatarsal fracture residuals and 
Diagnostic Codes that requires moderate symptomatology in 
order to assign a compensable evaluation.  Finally, the 
evidence of record shows that the veteran's right foot 
condition does not pose any encumbrance on daily living or 
work activities.  The Board finds that the veteran's overall 
right foot condition, including the fact that there is 
absence of evidence of any impact on the veteran's earning 
capacity, does not warrant a compensable rating.  38 C.F.R. § 
4.7, See 38 C.F.R. § 4.1 (disability ratings are based on 
average impairment of earning capacity).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for status-post fracture of 
right fourth metatarsal.  38 C.F.R. § 4.3 (2004).

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet.App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

An effective date prior to November 19, 2001, for the grant 
of service connection for achalasia is denied.

The claim of entitlement to separate, schedular 10 percent 
disability ratings for bilateral tinnitus is denied.

Entitlement to a compensable evaluation for status post 
fracture of the fourth metatarsal of the right foot with 
degenerative joint disease is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



